Order affirmed without costs and matter remitted to Supreme Court, Chautauqua County, for further proceedings, in accordance with memorandum. All concur, Callahan, J., not participating. Memorandum: We remit the matter to the trial court to determine plaintiff’s petition to modify the judgment of divorce by awarding her sole custody of the parties’ two children. The trial court did not address this issue. (Appeal from order of Supreme Court, Chautauqua County, Hartley, J. — visitation.) Present — Dillon, P. J., Callahan, Pine, Lawton and Davis, JJ.